Case: 1:21-cv-00016-MWM Doc #: 109 Filed: 04/19/21 Page: 1 of 2 PAGEID #: 554

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio [=]

LAURA AKER, ET AL.

Plaintiff(s)
Vv

; Civil Action No. 1:21-CV-016
ABX AIR, INC., ET AL.

ee a a aS aS

Defendant(s)

A tt 4 os SUMMONS IN A CIVIL ACTION

OHIO LABORERS’ DISTRICT COUNCIL - OHIO CONTRACTORS' ASSOCIATION

To: (Defendant’s name and address) INSURANCE FUND

c/o Robert Richardson, Ralph Cole, James Rubin, Mitch Trucco, Robert McCaskill, Bill
Orr, Bruce Huff, Scott Erick, or any Trustee of the Fund

800 Hillsdowne Road

Westerville, OH 43081

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: James F. Maus, Esq.
Deters Law

441 Vine Street, 44th Floor
Cincinnati, Ohio 45202
Phone: (859) 363-1900
Mobile: (513) 448-7024

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:
Signature of Clerk or Deputy Clerk
Case: 1:21-cv-00016-MWM Doc #: 109 Filed: 04/19/21 Page: 2 of 2 PAGEID #: 555

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 1:21-CV-016

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 T personally served the summons on the individual at (place)

on (date) ; or

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

C1 I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

On (date) ; or
1 I returned the summons unexecuted because 3 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

Server’s signature

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
